DETAILED ACTION
An amendment was received and entered on 1/27/2021.
Claims 33, 37, and 38 were canceled.
Claims 23-32, 34-36 and 39-45 remain pending and under consideration.
Rejections not reiterated are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-32, 34-36, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al (WO 2012176282, of record) in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014).
Niitsu taught compositions and methods for inducing apoptosis in cells having abnormal apoptosis, such as cancer cells. The composition comprises an inhibitor of GST-pi expression, such as an siRNA.  See abstract and paragraphs 8, 9, 33, and 38. Niitsu taught that overexpression of GST-pi may be caused by mutations of KRAS that 
Niitsu did not teach treating a tumor in which tumor cells overexpress wild type KRAS relative to a non-tumor cell of the same tissue.
 Chen identified cancer driver genes by analyzing genomic data derived from cancer patient samples.  Chen found that amplification of wild type KRAS was found in a variety of different cancer types, and that KRAS-amplified cancer cell lines were most sensitive to KRAS shRNA, suggesting that KRAS amplification is an independent oncogenic event.  See abstract.  At the paragraph bridging pages 7 and 8, Chen indicated that the data suggests that KRAS is amplified in ovarian, gastric, lung adenocarcinoma, and uterine cancers, with a copy number range 10–40 in ovarian cancers (Figure 5B, 5C). KRAS mutations and amplifications were largely, but not completely mutually exclusive in uterine, gastric, and lung cancers (Figure 5C). Thus Chen disclosed the existence of lung adenocarcinoma patients comprising amplification of wild type KRAS both with and without KRAS mutations (Fig. 5C). 

It is noted that the method of Niitsu included the administration of an inhibitor of autophagy in addition to the GST-pi siRNA.  The instant clams recite “administering [ ] a composition comprising one or more RNAi molecules that are active in reducing expression of GST-pi”, wherein an active ingredient in the composition consists of the RNAi molecules”.  Niitsu meets these limitations for at least two reasons.  First, the language “an active ingredient in the composition consists of the RNAi molecules” does not exclude the presence of another active ingredient in the composition or method.  Second, Niitsu taught that the siRNA and the autophagy inhibitor could be delivered together or separately in any order, i.e. the anti –GST-pi siRNA may be delivered to the patients of Chen prior to the autophagy inhibitor (see paragraph 46). At that point, one of ordinary skill will have practiced the claimed method as set forth in claims 23-25, 34, 39, and 45, which was therefore prima facie obvious. 
Regarding instant claim 26, Niitsu disclosed an siRNA comprising a strand corresponding to nucleotides 663-681 of instant SEQ ID NO: 287 (see paragraph 110).

Administration may be modulated to induce apoptosis in 2%, 5%, 10%, 20% or more of the cells in the target population (paragraph 53) which is considered to reduce growth in those cells (as required by instant claim 32).
With regard to claims 35 and 36 and the requirement that the tumor comprises a KRAS mutation at one or more of positions, 12, 13, and 61, Niitsu taught that the tumor may comprise a KRAS mutation in codon 12, 13, or 61 (paragraph 48). Moreover, Chen disclosed that some patients comprised both mutations and amplifications of KRAS (paragraph bridging pages 7 and 8, and Fig. 5C).  It would have been obvious to have treated patients with both the mutations of Niitsu and the wild-type amplifications of Chen using the method of Niitsu because the method was intended to treat cancer generally.  With regard to claim 36, Niitsu indicated that the method could be applied to lung cancer (paragraph 56).
The frequency of administration varies depending on the properties of the agent or composition used and the conditions of the subject, but may be 2, 3, 4 or 5 times a day or more as required by instant claim 40. See paragraph 106. 
Niitsu did not explicitly teach the administration schedules or dosage range set forth in instant claims 41-43.  However, Niitsu taught that the frequency of administration varies depending on the properties of the composition used and the conditions of the subject, but may be 2, 3, 4 or 5 times a day or more), once every several days (that is, every 2, 3, 4, 5, 6, 7 days, etc.), or every week, every few weeks (that is, every 2, 3, 4 weeks, etc.). See paragraph 106.  Niitsu also taught that  the dose 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered as they might apply to the new ground of rejection set forth above but they are not persuasive. Applicant argues that the cited references do not teach the limitations "wherein an active ingredient in the composition consists of the RNAi molecule" or a method “consisting of” the recited steps.  These arguments are unpersuasive because the language “an active ingredient in the composition consists of the RNAi molecules” does not exclude the presence of another active ingredient in the composition or method.  It merely requires that one active ingredient in the composition consists of RNAi molecules.  Applicant also asserts that the claimed method provides unexpected results  because it shows that a GST-pi inhibitor alone is effective and useful to treat cancer.  This argument is unpersuasive because the claims are not limited to the use of a GST-pi inhibitor alone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23-32, 34-36 and 39-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9580710 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant application is a continuation in part of the ‘710 patent. The ‘710 patent claimed a method for preventing, treating or ameliorating one or more symptoms of a malignant tumor associated with KRAS mutation in a mammal in need thereof, the method comprising: identifying a tumor cell in the mammal, the tumor cell comprising at least one of: (i) a mutation of the KRAS gene, and (ii) an aberrant expression level of KRAS protein; and administering to the mammal a therapeutically effective amount of a composition comprising one or more RNAi molecules that are active in reducing expression of GST-pi, wherein the RNAi molecules comprise an antisense strand which comprises SEQ ID NO: 184 and a sense strand which comprises SEQ ID NO: 158, which correspond to instant SEQ ID NO: 287.  See claim 1. Claim 15 requires that the 
These claims account for the limitations of instant claims 23, 24, and 26.
The limitations of instant claims 25, and 27-32, 34-36, and 39-45 are found in ‘710 claims 8-27. Thus the invention as a whole was prima facie obvious.

Claims 23-32, 34-36 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9771582 in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014), Zetter (US 20130028885) as applied to claim 25 and 35, and Riely (Clin Cancer Res 2008;14(5731 18) September 15, 2008) as applied to claim 35. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘582 patent claimed a method for preventing, treating or ameliorating one or more symptoms of a malignant tumor in a subject in need, the method comprising administering to the subject an effective amount of a composition comprising RNAi molecules targeted to a human GST-pi, RNAi molecules targeted to a human p21, and a pharmaceutically acceptable carrier, wherein each of the RNAi molecules targeted to GST-pi has an antisense strand SEQ ID NOS:131 and a sense strand SEQ ID NOs:157 which corresponds to instant SEQ ID NO: 287. The method entails identifying a tumor cell in the subject, the tumor cell comprising at least one of: (i) a mutation of the KRAS gene, and (ii) an aberrant expression level of KRAS protein. The malignant tumor can be associated with a KRAS mutation or aberrant expression of KRAS. The malignant tumor can be lung adenocarcinoma, mucinous adenoma, ductal carcinoma of the pancreas, or colorectal carcinoma. The tumor may overexpress GST-pi. See claims 1, 18-20, and 28. 

Chen identified cancer driver genes, and noted that amplification of wild type KRAS was found in a variety of different cancer types, and that KRAS-amplified cancer cell lines were most sensitive to KRAS shRNA, suggesting that KRAS amplification is an independent oncogenic event.  See abstract.  At the paragraph bridging pages 7 and 8, Chen indicated that the data suggests that KRAS is amplified in ovarian, gastric, lung adenocarcinoma, and uterine cancers, with a copy number range 10–40 in ovarian cancers (Figure 5B, 5C). KRAS mutations and amplifications were largely, but not completely mutually exclusive in uterine, gastric, and lung cancers (Figure 5C). Thus Chen disclosed the existence of lung adenocarcinoma patients comprising amplification of wild type KRAS (Fig. 5C). 
It would have been obvious to one of ordinary skill in the art to have treated of lung adenocarcinoma patients of Chen having amplified wild type KRAS using the method of ‘582. One of ordinary skill would reasonably expect that amplification of wild type KRAS would lead to overexpression of KRAS activity relative to non-tumor cells from the same tissue that lack the oncogenic amplification.  Doing so would have been no more than the application of a known technique for its intended purpose (i.e. to treat cancer such as lung adenocarcinoma).
With regard to claim 25, Zetter taught the treatment of cancers by inhibition of GST-pi through the use of RNAi molecules such as siRNA, such that it would have been obvious to have used siRNA as an RNAi molecule in the method of the ‘582 patent.
With regard to claims 35 and 36, and the requirement that the tumor comprises a KRAS mutation at one or more of positions, 12, 13, and 61, Riely examined the KRAS genotype of lung adenocarcinoma patients who either smoked cigarettes or who had 
	The limitations of instant claims 27-32, 34, 39, and 40-45 are accounted for by ‘’582 claims 20-34.  
Thus the invention as a whole was prima facie obvious.

Claims 23-32, 34-36 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10047110 (of record) in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014), Riely (Clin Cancer Res 2008;14(5731 18) September 15, 2008) and Zetter et al (US 20130028885). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘110 patent claims a method for treating pancreatic cancer or lung cancer, the method comprising administering to a subject in need a composition comprising one or more nucleic acid molecule, wherein: the molecule has a polynucleotide sense strand and a polynucleotide antisense strand; wherein a contiguous region of the antisense strand is complementary to a sequence of an mRNA encoding GST-pi; and wherein the antisense strand is UAGGGUCUCAAAAGGCUUCag (SEQ ID NO:1341), and the sense strand is GAAGCCUUUUGAGACCCUAtt (SEQ ID NO:1276); or wherein the antisense strand is ACAGCAGGGUCUCAAAAGGct (SEQ ID NO:1305), and the sense strand is 
	The ’110 claims are silent as to the KRAS status of the cancer cells. 
Chen identified cancer driver genes, and noted that amplification of wild type KRAS was found in a variety of different cancer types, and that KRAS-amplified cancer cell lines were most sensitive to KRAS shRNA, suggesting that KRAS amplification is an independent oncogenic event.  See abstract.  At the paragraph bridging pages 7 and 8, Chen indicated that the data suggests that KRAS is amplified in ovarian, gastric, lung adenocarcinoma, and uterine cancers, with a copy number range 10–40 in ovarian cancers (Figure 5B, 5C). KRAS mutations and amplifications were largely, but not completely mutually exclusive in uterine, gastric, and lung cancers (Figure 5C). Thus Chen disclosed the existence of lung adenocarcinoma patients comprising amplification of wild type KRAS (Fig. 5C) both with and without KRAS mutations. 
It would have been obvious to one of ordinary skill in the art to have treated of lung adenocarcinoma patients of Chen having amplified wild type KRAS using the method of ‘110. One of ordinary skill would reasonably expect that amplification of wild type KRAS would lead to overexpression of KRAS activity relative to non-tumor cells from the same tissue that lack the oncogenic amplification, as well as overexpression of GST-pi.  Doing so would have been no more than the application of a known technique for its intended purpose (i.e. to treat cancer such as lung cancer).

With regard to claims 35 and 36, and the requirement that the tumor comprises a KRAS mutation at one or more of positions, 12, 13, and 61, Riely examined the KRAS genotype of lung adenocarcinoma patients who either smoked cigarettes or who had never smoked. Approximately 21% of patients had tumors with a KRAS mutation in codon 12 or 13, and 79% were wild type for KRAS (see Table 1 or Table 2 on pages 5732 and 5733. It would have been obvious to have treated patients with both the mutations of Riely and the wild-type amplifications of Chen using the method of ‘110 because the method was intended to treat lung cancer.
With regard to claims 28-32, and 44, the combined references taught the instantly claimed method steps, and the outcome of these steps is considered to be inherent. 
With regard to claims 40-43 Zetter taught that the person responsible for administration will determine the appropriate dose for the individual subject (column 23, lines 1-11, or paragraph 144). Arriving at the dosages as recited in the instant claims, or those required to provide the instantly recited effects, is considered to be a matter of optimization that is routine for one of ordinary skill. Arriving at a dosage schedule is considered to be a routine matter that is arrived at by those of ordinary skill and which depends on the progress of the disease and the effect of the treatment (see Zetter at column 17, lines 60-67 or paragraph 112).
With regard to claim 45, Zetter envisions intravenous, intramuscular,
subcutaneous, transdermal, intraperitoneal, nasal spray, and topical administration

Thus the invention as a whole was prima facie obvious.

Claims 23-32, 34-36 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10047111 (of record) in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014), Riely (Clin Cancer Res 2008;14(5731 18) September 15, 2008) and Zetter et al (US 20130028885). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘111 patent claims a method for treating lung cancer, the method comprising administering to a subject in need a composition comprising a nucleic acid molecule for inhibiting expression of GST-pi comprising a sense strand and an antisense strand, wherein the strands form a duplex region, and wherein the antisense strand is ACAGCAGGGUCUCAAAAGGNN SEQ ID NO:195 and the sense strand is CCUUUUGAGACCCUGCUGUNN SEQ ID NO:183, wherein N is selected from the group of A, C, G, U, 2'-OMe-U, a, c, g, u, t, an inverted nucleotide, and a chemically modified nucleotide. See claim 23. These oligonucleotides correspond to instant SEQ ID NO: 287. See claim 23.
	The ’111 claims are silent as to the KRAS status of the cancer cells. 
Chen identified cancer driver genes, and noted that amplification of wild type KRAS was found in a variety of different cancer types, and that KRAS-amplified cancer cell lines were most sensitive to KRAS shRNA, suggesting that KRAS amplification is an independent oncogenic event.  See abstract.  At the paragraph bridging pages 7 and 8, Chen indicated that the data suggests that KRAS is amplified in ovarian, gastric, lung 
It would have been obvious to one of ordinary skill in the art to have treated of lung adenocarcinoma patients of Chen having amplified wild type KRAS using the method of ‘111. One of ordinary skill would reasonably expect that amplification of wild type KRAS would lead to overexpression of KRAS activity relative to non-tumor cells from the same tissue that lack the oncogenic amplification, as well as overexpression of GST-pi.  Doing so would have been no more than the application of a known technique for its intended purpose (i.e. to treat cancer such as lung cancer.
With regard to claim 25, Zetter taught the treatment of cancers by inhibition of GST-pi through the use of RNAi molecules such as siRNA, such that it would have been obvious to have used siRNA as an RNAi molecule in the method of the ‘111 patent.
With regard to claims 35 and 36, and the requirement that the tumor comprises a KRAS mutation at one or more of positions, 12, 13, and 61, Riely examined the KRAS genotype of lung adenocarcinoma patients who either smoked cigarettes or who had never smoked. Approximately 21% of patients had tumors with a KRAS mutation in codon 12 or 13, and 79% were wild type for KRAS (see Table 1 or Table 2 on pages 5732 and 5733. It would have been obvious to have treated patients with both the mutations of Riely and the wild-type amplifications of Chen using the method of ‘111 because the method was intended to treat lung cancer.

With regard to claims 40-43 Zetter taught that the person responsible for administration will determine the appropriate dose for the individual subject (column 23, lines 1-11, or paragraph 144). Arriving at the dosages as recited in the instant claims, or those required to provide the instantly recited effects, is considered to be a matter of optimization that is routine for one of ordinary skill. Arriving at a dosage schedule is considered to be a routine matter that is arrived at by those of ordinary skill and which depends on the progress of the disease and the effect of the treatment (see Zetter at column 17, lines 60-67 or paragraph 112).
With regard to claim 45, Zetter envisions intravenous, intramuscular,
subcutaneous, transdermal, intraperitoneal, nasal spray, and topical administration
modalities (column 17, lines 28-59, or paragraphs 108-112).
Thus the invention as a whole was prima facie obvious.

Claims 23-32, 34-36 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10792299 in view of Zetter et al (US 20130028885) as applied to claims 40-43 and 45. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘299 patent claims a method for treating or ameliorating one or more symptoms of a lung cancer, colorectal cancer or pancreatic cancer tumor in a mammal in need thereof, the method comprising: administering to the mammal a therapeutically effective amount of a composition comprising one or more RNAi molecules that are prima facie obvious. The limitations of instant claim 37-39 are further addressed in ‘318 claims 18-20.
The pharmaceutical composition may be an siRNA or shRNA as required by instant claim 25 (see claim 3).
With regard to claims 28-32, and 44, the combined references taught the instantly claimed method steps, and the outcome of these steps is considered to be inherent. 

With regard to claim 45, Zetter envisioned intravenous, intramuscular,
subcutaneous, transdermal, intraperitoneal, nasal spray, and topical administration
modalities (column 17, lines 28-59, or paragraphs 108-112), such that these would have been obvious.

Claims 23-32, 34-36 and 39-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/101490 (reference application) in view of in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014), Riely (Clin Cancer Res 2008;14(5731 18) September 15, 2008)  and Zetter et al (US 20130028885). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘490 application claimed a method for treating lung cancer (claim 21) by administration of a RNAi molecule for inhibiting expression of GST-pi comprising a sense strand and an antisense strand, wherein the strands form a duplex region, wherein the antisense strand is CAGGGUCUCAAAAGGCUUCNN ( SEQ ID NO: 14 64) and the sense 
	The ’490 claims are silent as to the KRAS status of the cancer cells. 
Chen identified cancer driver genes, and noted that amplification of wild type KRAS was found in a variety of different cancer types, and that KRAS-amplified cancer cell lines were most sensitive to KRAS shRNA, suggesting that KRAS amplification is an independent oncogenic event.  See abstract.  At the paragraph bridging pages 7 and 8, Chen indicated that the data suggests that KRAS is amplified in ovarian, gastric, lung adenocarcinoma, and uterine cancers, with a copy number range 10–40 in ovarian cancers (Figure 5B, 5C). KRAS mutations and amplifications were largely, but not completely mutually exclusive in uterine, gastric, and lung cancers (Figure 5C). Thus Chen disclosed the existence of lung adenocarcinoma patients comprising amplification of wild type KRAS (Fig. 5C). 
It would have been obvious to one of ordinary skill in the art to have treated of lung adenocarcinoma patients of Chen having amplified wild type KRAS using the method of ‘490. One of ordinary skill would reasonably expect that amplification of wild type KRAS would lead to overexpression of KRAS activity relative to non-tumor cells from the same tissue that lack the oncogenic amplification, as well as overexpression of GST-pi.  Doing so would have been no more than the application of a known technique for its intended purpose (i.e. to treat cancer such as lung cancer).

With regard to claims 35 and 36, and the requirement that the tumor comprises a KRAS mutation at one or more of positions, 12, 13, and 61, Riely examined the KRAS genotype of lung adenocarcinoma patients who either smoked cigarettes or who had never smoked. Approximately 21% of patients had tumors with a KRAS mutation in codon 12 or 13, and 79% were wild type for KRAS (see Table 1 or Table 2 on pages 5732 and 5733. It would have been obvious to have treated patients with both the mutations of Riely and the wild-type amplifications of Chen using the method of ‘490 because the method was intended to treat cancer generally, and specifically lung adenocarcinoma.  
With regard to claims 40-43 Zetter taught that the person responsible for administration will determine the appropriate dose for the individual subject (column 23, lines 1-11, or paragraph 144). Arriving at the dosages as recited in the instant claims, or those required to provide the instantly recited effects, is considered to be a matter of optimization that is routine for one of ordinary skill. Arriving at a dosage schedule is considered to be a routine matter that is arrived at by those of ordinary skill and which depends on the progress of the disease and the effect of the treatment (see Zetter at column 17, lines 60-67 or paragraph 112).
With regard to claim 45, Zetter envisioned intravenous, intramuscular,
subcutaneous, transdermal, intraperitoneal, nasal spray, and topical administration
modalities (column 17, lines 28-59, or paragraphs 108-112) such that these routes would have been obvious.
prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-32, 34-36 and 39-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/576102 (reference application) in view of Chen et al (PLoS ONE, 9(5):e98293, 16 pages, 2014), Zetter (US 20130028885) as applied to claim 25 and 35, and Riely (Clin Cancer Res 2008;14(5731 18) September 15, 2008) as applied to claim 35.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘102 application is applied in exactly the same manner as the 9771582 patent above.  The ‘102 application is a reissue application of the ‘’582 patent and has exactly the same claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-32, 34-36 and 39-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/804696 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘696 application is applied in exactly the same manner as the 9580710 patent above.  The ‘696 application is a reissue application of the ‘710 patent and has exactly the same claims.
.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered as they might apply to the new ground of rejection set forth above but they are not persuasive. Applicant argues that the cited references do not teach the limitations "wherein an active ingredient in the composition consists of the RNAi molecule" or a method “consisting of” the recited steps.  These arguments are unpersuasive because the language “an active ingredient in the composition consists of the RNAi molecules” does not exclude the presence of another active ingredient in the composition or method.  It merely requires that one active ingredient in the composition consists of RNAi molecules.  Applicant also asserts that the claimed method provides unexpected results  because it shows that a GST-pi inhibitor alone is effective and useful to treat cancer.  This argument is unpersuasive because the claims are not limited to the use of a GST-pi inhibitor alone.  Moreover, each of the conflicting patents and applications is directed to the use of GST-pi inhibitors to treat cancer and none claims the use of any other agent. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635